DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberts et al. (US 2013/0135836) herein Roberts.

Regarding claim 10, Roberts discloses a system (system 300, 800, 900, Figs. 3, 8, 9) comprising: an antenna embedded formed in a first body (antenna 102 embedded in a first body 100, Figs. 1, 3, 8, 9); and a printed circuit board (PCB) configured to be: directly mechanically connected to the first body at a fixed distance from the first body; and electrically connected to the antenna (PCB 302, 802 directly mechanically connected to the first body 100 at a fixed distance from the first body and electrically connected with the antenna 102, [0016], [0039], [0069], Figs. 3, 9).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0135836) herein Roberts in view of Shamsoddini (US 2018/254546).

Regarding claim 11, while Roberts does not specifically teaching further comprising a wireless headphone housing, wherein the wireless headphone housing is configured to be mechanically coupled to the first body, it is well known in the art to utilize an Antenna-PCB system within wireless headphones as demonstrated by Shamsoddini (wireless headphone cap 218 mechanically coupled to a first body having antenna 216/PCB 212 system, Shamsoddini: Fig. 2).
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the antenna system of Roberts into a wireless headphone as suggested by Shamsoddini in order to take advantage of wireless functions in various communication devices such as the headphone.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0135836) herein Roberts.

Regarding claim 12, while Roberts does not specifically teach wherein the antenna is formed in the first body using laser direct structuring, it is well known in the art to utilize laser direct structuring in the manufacturing of electronics. Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to utilize laser direct structuring in the formation of the antenna of Roberts in order to form antennas more precisely. The Examiner takes Official Notice.  
  
Claims 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0135836) herein Roberts in view of Tsujimura et al. (US 7,570,218) herein Tsujimura.

Regarding claim 13, while Roberts does not specifically teach wherein the PCB is configured to be electrically connected to the antenna via a pogo pin, it is well known in the art to electrically connect components via a pogo pin as demonstrated by Tsujimura (pogo pin 53a electrically connecting PCB 4 and antenna 3, Tsujimura: Figs. 8, 12, col. 7 line 31-46). Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the PCB of Roberts to be configured to be electrically connected to the antenna via a pogo pin as demonstrated by Tsujimura in order to provide an electrical connection that is resilient to mechanical shocks and vibrations.
  
Regarding claim 14, the combination of Roberts and Tsujimura discloses wherein the pogo pin comprises a first end and a second end, and wherein: a first end of the pogo pin is configured to be mechanically coupled to the PCB; and a second end of the pogo pin is configured to contact the first body (Tsujimura teaches a pogo pin 53a with a first and second end, with a first end mechanically coupled with the PCB, Tsujimura: Figs. 8, 12 which in the system of Roberts would contact the wireless headphone cap at the second end).  

Regarding claim 15, the combination of Roberts and Tsujimura discloses wherein the first body comprises a first surface and a second surface (first body 100 has a first surface and a second surface, Roberts: Figs. 1, 3, 8, 9), and wherein: the antenna is formed on the first surface of the first body (the antenna 3 of Tsujimura is formed on the first surface of a cap 11, Tsujimura: Figs. 8, 12 the arrangement of which has been incorporated on the body of Roberts); the second end of the pogo pin is configured to contact the second surface of the first body (second end of pogo pin contacts the second surface of the wireless headphone cap as the first end is mechanically coupled with the PCB as discussed in claim 14); and the first surface of the first body is electrically connected to the second surface of the first body through a via formed through the first body (first surface of wireless cap 11 is electrically connected to the second surface of the wireless cap through a via 52a formed through the cap 11 as seen in Tsujimura: Figs. 8, 9 which is incorporated in the antenna system of Roberts).  

16 is rejected under 35 U.S.C. 103 as being unpatentable over Roberts et al. (US 2013/0135836) herein Roberts in view of Shinya et al. (JP 2016-063144) herein Shinya.
	
Regarding claim 16, while Roberts does not specifically teach wherein the PCB is configured to be directly mechanically connected to the first body using heat stakes, it is well known in the art to have a PCB be configured to be directly mechanically connected to a cap using heat stakes as demonstrated by Shinya (circuit board 6 connected to a cap via heat stakes 76/76d, [0073], Figs. 26, 27).  
Therefore it would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify the mechanical connection of Roberts to have wherein the PCB is configured to be directly mechanically connected to the wireless headphone cap using heat stakes as suggested by Shinya in order to take advantage of well-known molding/coupling methods.  

Examiner’s Statement of Reason for Allowance
 
Claims 1-9 and 17-20 are allowed.
The following is an examiner's statement of reasons for allowance: The Applicant argued that the prior arts of record Shamsoddini (US 2018/0254546), Tsujimura et al. (US 7,570,218) and Shinya et al. (JP 2016-063144) did not have the amended claimed feature “a wireless headphone cap comprising an antenna embedded in the wireless headphone cap; and a printed circuit board (PCB) configured to be: directly including  an antenna embedded in the wireless headphone cap; mechanically coupling a printed circuit board (PCB) directly to the wireless headphone cap at a fixed distance from the wireless headphone cap; electrically coupling the PCB to the antenna,” as required by claim 17 when combined with all the limitations of claims 1 and 17.  The Examiner has considered the Applicant’s arguments to be persuasive and claims 1 and 17 overcomes the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN H NGUYEN whose telephone number is (571)270-5728.  The examiner can normally be reached on M-F 10-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/SEAN H NGUYEN/Primary Examiner, Art Unit 2651